Title: To George Washington from Abraham Skinner, 11 June 1782
From: Skinner, Abraham
To: Washington, George


                  
                     Sir
                     New Burgh June 11th 1782
                  
                  In Obedience to your Excellency’s Commands of the 6th Instt I
                     have had an interview with the British Commissary on the Subject of the
                     situation of the American Naval Prisoners at New York, and proposed to him to
                     Exchange those now in our hands, for an equal Number of those on board the
                     Enemy’s prison Ships.
                  This proposal he will not accede to, as appears by his Letter in
                     Answer to one I wrote him; Copies of which I inclose for your Excellency’s
                     perusal.
                  The Enemy Still continue their designs to oblige our Seamen to
                     enter into their service. I was not permitted to visit their Prison or Hospital
                     Ships, but I am Authorized to say, that their situation is truly deplorable,
                     and tho’ many of them are put on two of the Islands in the Harbour of New York
                     and some pains taken for the treatment of the Sick, yet from the Nature of
                     their disorders (being of a putrid kind and very similar to the plague) the
                     greatest part of those unhappy Men must die in a very Short time. I have the
                     honor to remain Your Excellencys Mo. Obt Servt
                  
                     Abm Skinner
                     Comy Genl pris
                     
                  
                Enclosure
                                    
                     
                        Sir
                        New York June 9th 1782
                     
                     From the present Situation of the American Naval prisoners on
                        board your prison ships, I am induced to propose to you the exchange of as
                        many of them as I can give you British Naval prisoners for, leaving the
                        Ballance due to you to be paid when in our power. I cou’d wish this to be
                        represented to His Excellency Rear Admiral Digby and that the proposal cou’d
                        be acceeded to, as it wou’d relieve many of those distress’d men and be
                        consistent with the humane purposes of our office. I will admit that we are
                        unable at present to give you seaman for seaman and thereby relieve the
                        prison ships of their dreadfull Burthen; But it ought to be remember’d that
                        there is a large Ballance of British Soldiers due to the united States since
                        february last; and that as we have it in our power, we may be disposed to
                        place the British Soldiers who are now in our possession in as disagreeable
                        a Situation as those Men on board the prison ships Are. I am Sir Your Most
                        Obt Servt
                     
                        Abm Skinner Com. Gen. Prisr
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        New York June 9th 1782
                     
                     I have recieved your letter of this date and laid it before is
                        Excelleny Rear Admiral Digby Commander in Chief &c. &c.
                        &c.; who has directed me to give for answer, that the Ballance of
                        prisoners owing to the British, having proceeded from lenity and humanity on
                        the part of himself and those who Commanded before his arrival, is Surprized
                        you have not been induced to offer to exchange them first; and untill this
                        is done, cannot consent to your proposal of a partial exchange leaving the
                        remainder as well as the British prisoners in your hands to linger in
                        Confinement. 
                     Conscious of the American prisoners under my direction being
                        in every Respect taken as good Care of, as their Situation And ours will
                        admit; you must not believe that Admiral Digby will depart from the justice
                        of this measure, because you have it in your power to make the British
                        Soldiers who are prisoners with you more miserable than there is Any
                        Necessity for. I am Sir Your Most Obedt Hble Servt
                     
                        David Sproat Commissary
                        Genl for Naval Prisoners
                     
                  
                  
               